DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17, 31, and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (U.S. 2020/0022145) (hereinafter “Huang”).  Huang teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “an access method, applied to a network device and comprising:  transmitting a physical random access channel parameter and frequency information of a downlink frequency range and at least two uplink frequency ranges” is anticipated by the network side device of Figure 3 that broadcasts a first band set (physical random access channel parameter) over a target downlink frequency range to a terminal as spoken of on page 3, paragraph [0054]; where the first band set includes a first working band that includes an uplink frequency range 1, an uplink frequency range 2, as well as a downlink frequency range 1 as spoken of on page 3, paragraphs [0056], [0058], and [0059].
Regarding claim 2, “transmitting at least one of a selection parameter, a first priority-level parameter, a second priority-level parameter, and an access probability parameter; wherein the selection parameter is used by a mobile communication terminal to determine an access uplink frequency range from the at least two uplink frequency ranges, or select an access physical random access channel parameter from the received physical random access channel parameter; the first priority-level 
Regarding claim 3, “wherein the selection parameter is a minimum downlink signal threshold” is anticipated by the terminal that acquires a first receiving power (selection parameter) for receiving a downlink reference signal or a downlink synchronization signal over the target downlink frequency range, and determines the first uplink frequency range from the first receiving power as spoken of on page 4, paragraph [0074].
Regarding claim 4, “wherein, each frequency range, except for a frequency range having a largest coverage area, of the at least two uplink frequency ranges has a respective minimum downlink signal threshold for allowing access, and a frequency range having a smaller coverage area corresponds to a higher minimum downlink signal threshold” is anticipated by the uplink frequency ranges that have a corresponding uplink coverage receiving threshold power that represents an uplink coverage range corresponding to the uplink frequency range supported by both the network side device and the terminal; where the greater the uplink coverage receiving threshold power, the 
Regarding claim 5, “transmitting a frequency range designation parameter; and the frequency range designation parameter being configured to designate at least one frequency range of the at least two uplink frequency ranges” is anticipated by the network side device of Figure 3 that sends resource configuration information (frequency range designation parameter) of the second uplink frequency range to the terminal; where the resource configuration information includes information on the frequency of the second uplink frequency range as spoken of on page 7, paragraphs [0112]-[0113].
Regarding claim 6, “wherein the at least one frequency range is an uplink frequency range, having a largest coverage area, of the at least two uplink frequency ranges” is anticipated by the network side device of Figure 3 that sends resource configuration information (frequency range designation parameter) of the second uplink frequency range to the terminal; where the resource configuration information includes information on the frequency of the second uplink frequency range as spoken of on page 7, paragraphs [0112]-[0113]; where the second uplink frequency range is determined according to a first receiving power and an uplink coverage receiving threshold power (largest coverage area) as spoken of on page 7, paragraph [0109]. 
Regarding claim 7, “an access method, applied to a mobile communication terminal and comprising:  receiving a physical random access channel parameter and frequency information of a downlink frequency range and at least two uplink frequency ranges transmitted by a network device” is anticipated by the network side device of to a terminal (mobile communication terminal) as spoken of on page 3, paragraph [0054]; where the first band set includes a first working band that includes an uplink frequency range 1, an uplink frequency range 2, as well as a downlink frequency range 1 as spoken of on page 3, paragraphs [0056], [0058], and [0059].
Lastly, “initiating a random access by using a target physical random access channel parameter within a target uplink frequency range of the at least two uplink frequency ranges” is anticipated by the terminal of Figure 3 that sends a random access request to the network side device over the determined first uplink frequency range, where the first uplink frequency range (target uplink frequency range) is determined via receiving an uplink band indication message (target physical random access channel parameter) from the network side device as spoken of on page 4, paragraphs [0069]-[0071] as well as page 6, paragraph [0092].
Regarding claim 8, “receiving at least one of a selection parameter, a first priority-level parameter, a second priority-level parameter, and an access probability parameter transmitted by the network device; wherein the selection parameter is used by a mobile communication terminal to select an access uplink frequency range from the at least two uplink frequency ranges, or to select an access physical random access channel parameter from the received physical random access channel parameter; the first priority-level parameter is configured to indicate priority levels corresponding to the at least two uplink frequency ranges; the second priority-level parameter is configured to indicate a priority level corresponding to the physical random access channel received and used by the terminal to determine the first uplink frequency range as spoken of on page 4, paragraphs [0069]-[0071]. 
Regarding claim 9, “wherein initiating the random access by using the target physical random access channel parameter within the target uplink frequency range of the at least two uplink frequency ranges, specifically comprises:  selecting an access uplink frequency range from the at least two uplink frequency ranges according to the received selection parameter; determining the target uplink frequency range from the access uplink frequency range, and determining the target physical random access channel parameter; and initiating the random access by using the target random access channel parameter within the target uplink frequency range” is anticipated by the terminal of Figure 3 that sends a random access request to the network side device over the determined first uplink frequency range, where the first uplink frequency range (target uplink frequency range) is determined via receiving an uplink band indication message (selection parameter) from the network side device as spoken of on page 4, paragraphs [0069]-[0071] as well as page 6, paragraph [0092]. 
Regarding claim 10, “wherein determining the target uplink frequency range from the access uplink frequency range, specifically comprises:  randomly selecting an uplink frequency range from the access uplink frequency range as the target uplink frequency range” is anticipated by an access request sending module 904 of the terminal for 
Regarding claim 11, “wherein determining the target uplink frequency range from the access uplink frequency range, and determining the target physical random access channel parameter, specifically comprises:  determining the target uplink frequency range and/or the target physical random access channel parameter according to at least one of the received first priority-level parameter, the received second priority-level parameter, and the received access probability parameter” is anticipated by the judging module 408 that is configured to determine a third uplink frequency range for the terminal when a bit error rate or a block error rate (access probability parameter) of the data transmitted by the terminal over the second uplink frequency range is greater than or equal to a first preset threshold as spoken of on page 9, paragraph [0157].
Regarding claim 12, “wherein the selection parameter is a minimum downlink signal threshold” is anticipated by the terminal that acquires a first receiving power (selection parameter) for receiving a downlink reference signal or a downlink synchronization signal over the target downlink frequency range, and determines the first uplink frequency range from the first receiving power as spoken of on page 4, paragraph [0074].
Regarding claim 13, “wherein, each frequency range, except for a frequency range having a largest coverage area, of the at least two uplink frequency ranges has a respective minimum downlink signal threshold for allowing access, and a frequency or a sum of the minimum downlink signal threshold and a compensation value is less than a downlink signal measurement value” is anticipated by the terminal that acquires a first receiving power (selection parameter) for receiving a downlink reference signal or a downlink synchronization signal over the target downlink frequency range, and determines the first uplink frequency range from the first receiving power as spoken of on page 4, paragraph [0074]; where the receiving power is acquired from a receiving power measurement report reported by the terminal as spoken of on page 6, paragraph [0101]; and where the uplink frequency ranges have a corresponding uplink coverage receiving threshold power that represents an uplink coverage range corresponding to the uplink frequency range supported by both the network side device and the terminal; where the greater the uplink coverage receiving threshold power, the smaller the coverage range corresponding to the identification as spoken of on page 6, paragraphs [0102]-[0103].
Regarding claim 14, “receiving a frequency range designation parameter transmitted by the network device, wherein the frequency range designation is configured to designate at least one uplink frequency range of the at least two uplink frequency ranges; and the target uplink frequency range is one of the at least one uplink frequency range” is anticipated by the network side device of Figure 3 that sends resource configuration information (frequency range designation parameter) of the second uplink frequency range to the terminal; where the resource configuration 
Regarding claim 15, “wherein the at least one frequency range is an uplink frequency range, having a largest coverage area, of the at least two uplink frequency ranges” is anticipated by the network side device of Figure 3 that sends resource configuration information (frequency range designation parameter) of the second uplink frequency range to the terminal; where the resource configuration information includes information on the frequency of the second uplink frequency range as spoken of on page 7, paragraphs [0112]-[0113]; where the second uplink frequency range is determined according to a first receiving power and an uplink coverage receiving threshold power (largest coverage area) as spoken of on page 7, paragraph [0109].
Regarding claim 16, “a transmitter, configured to transmit a physical random access channel parameter and frequency information of a downlink frequency range and at least two uplink frequency ranges” is anticipated by the network side device of Figure 3 that broadcasts a first band set (physical random access channel parameter) over a target downlink frequency range to a terminal as spoken of on page 3, paragraph [0054]; where the first band set includes a first working band that includes an uplink frequency range 1, an uplink frequency range 2, as well as a downlink frequency range 1 as spoken of on page 3, paragraphs [0056], [0058], and [0059]; where the apparatus 1300 of Figure 13 includes a communication component 1305 (transmitter).
Regarding claim 17, wherein the transmitter is further configured to transmit at least one of a selection parameter, a first priority-level parameter, a second priority-level parameter, and an access probability parameter; wherein the selection parameter is at least two uplink frequency ranges, or select an access physical random access channel parameter from the received physical random access channel parameter; the first priority-level parameter is configured to indicate priority levels corresponding to the at least two uplink frequency ranges; the second priority-level parameter is configured to indicate a priority level corresponding to the physical random access channel parameter; and the access probability parameter is configured to indicate access probability values corresponding to the at least two uplink frequency ranges” is anticipated by the network side device of Figure 3 that broadcasts an uplink band indication message (selection parameter) used by the terminal to determine the first uplink frequency range as spoken of on page 4, paragraphs [0069]-[0071]. 
Regarding claims 31 and 32, “a network device” as well as “a mobile communication terminal” each comprising:  “a memory and a processor, wherein the memory stores a computer program executable by the processor, and in a case that the computer program is executed by the processor, the processor implements the access method” according to claim 1 or claim 7 is anticipated by the apparatus 1300 shown in Figure 13 that includes a processor 1301 coupled to a memory 1302, where the memory 1302 is configured to store various types of instructions to support operation of the apparatus 1300 as spoken of on page 10, paragraph [0188].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467